DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
As to applicant’s argument on page 6 recites:
“"While Price teaches determining a first image (Price, Fig. 6); Price does not expressly disclose Applicants reiterate, is the Examiner is using the "space needle" example? Is the Examiner using the "restaurant" example? Is the Examiner referring to information 614 or information 638? Applicants have raised credible interpretation questions in the previous response that have not been addressed in the ensuing Final rejection.”
The examiner contests that both the “space needle” and the “restaurant” are landmarks which can be identified by Price’s portable device, and the device is capable of providing information about the landmarks as an overlay when the user is looking at the landmarks. As shown in Fig. 6, the information displayed adjacent to the landmarks as an augmented reality overlay are considered determine a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139). 
Regarding claim 25, Price discloses a device for augmenting a real-world camera view on the device (Price, col 1, 27-29, “FIG. 2 illustrates an example of a portable apparatus for providing augmented reality according to some implementations”), comprising:
a processor (Price, Fig. 1) configured to:
the real-world camera view, wherein a real-world place is in the real world camera view (Price, col 3. 43-48, “The processor can then compare the images obtained by the cameras with the one or more images obtained from the system computing device and thereby correctly match the information to be displayed adjacent to the each person.  Particular shapes, landmarks and the like may be similarly matched using shape recognition”. In addition, in col 8, 10-11, “Thus, cameras 210 are head-mounted cameras that capture images of the user's current field of view”);
For example, the restaurant 606 may include a sign 616 displaying the name of the restaurant 606.  A text recognition application on the portable device 202-1 may recognize the letters comprising the name of the restaurant 606 on the sign 616 for associating the restaurant 606 with the information 614 about the restaurant to be displayed in the visual overlay”);
identify, the real-world place in the real-world camera view (Price, col 3, 13-18, “when the user is in a store, another application may obtain and display a price of an item when the user looks at a bar code on the item; when the user is sightseeing, yet another application may identify popular landmarks and provide information about the landmarks as an overlay when the user is looking at the landmarks”); and
identify a location of the real-world place in the real-world camera view (Price, 13, 39-45, “For example, the restaurant 606 may include a sign 616 displaying the name of the restaurant 606.  A text recognition application on the portable device 202-1 may recognize the letters comprising the name of the restaurant 606 on the sign 616 for associating the restaurant 606 with the information 614 about the restaurant to be displayed in the visual overlay”);
determine, to overlay the image over at least a part of the real-world place based on the identified location (Price, col 3, 13-18, “when the user is in a store, another application may obtain and display a price of an item when the user looks at a bar code on the item; when the user is sightseeing, yet another application may identify popular landmarks and provide information about the landmarks as an overlay when the user is looking at the landmarks”).
While Price teaches determining a first image (Price, As shown in Fig. 6, the information displayed adjacent to the landmarks as an augmented reality overlay are considered determining a first image), wherein the first image was not captured by the device (Price, the received augmented reality 
Lee et al. (hereinafter Lee) discloses determine a first image that corresponds to an identified location of a real-world place (Lee, [0026], “Examples of items of interest may include a person, a product, and a particular location”. In addition, in paragraph [0036], “a user may collect information about the item of interest on a content type basis and store detailed information related to the item of interest in the augmented reality database 130 using the mobile terminal.  Thereafter, if the item of interest stored in the augmented reality database 130 appears in a first image on a display unit 150, detailed information may be combined with the recognized item of interest using the information stored in the augmented reality database 130 and the combined image may be displayed”. The detailed information is considered the first image).
Lee discloses display a real-world camera view (Lee, [0033], “if an item of interest stored in the augmented reality database 130 is included in a display image photographed using a camera”), wherein a real-world place is displayed in the real-world camera view (Lee, [0026], “Examples of items of interest may include a person, a product, and a particular location”).
Lee discloses determine how familiar a user is with the first image based on an amount of instances the user interacted with media associated with the first image (Lee, [0036], “if a user selects a certain "mobile phone" as the item of interest while viewing DMB content, the mobile terminal may recognize that the selected item of interest is the "mobile phone" based on the selected pixel region.  Then, the mobile terminal may extract an image of the "mobile phone" and detailed information thereof from the metadata corresponding to the "mobile phone," and stores the image and the detailed information in the augmented reality database 130.  Thereafter, if the image of the "mobile phone" stored in the augmented reality database is recognized in an image displayed by the display unit 150, 
Lee discloses determine to overlay the first image over at least a part of the real-world camera view based on the familiarity (Lee, [0036], “Thereafter, if the image of the "mobile phone" stored in the augmented reality database is recognized in an image displayed by the display unit 150, the detailed information of the mobile phone stored in the augmented reality database may be combined with the displayed image to provide a combined image to the user”).
And Lee discloses display, on a device display, the real-world camera view with a real-world place overlaid at least in part by the first image (Lee, [0033], “he display unit 150 combines the information stored in the augmented reality database 130 with a first image and outputs the combined image in augmented reality”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Lee’s providing an augmented reality by construction and management of a unique augmented reality database to determine and overlay Price’s image over the real-world place. The motivation for doing so would have been providing an augmented reality using the augmented reality database.
In addition, Price as modified by Lee does not expressly disclose “determining a familiarity score of how familiar the user is with the first image”;
Butterfield et al. (hereinafter Butterfield) discloses determining a familiarity score of how familiar a user is with an image based on an amount of instances the user interacted with media associated with the image (Butterfield, [0037], “The interestingness score may be computed for any media object…from the area of the web site associated with the poster of the media object”. In addition, in paragraph [0039], “the metadata processing logic 118 may factor into the interestingness score access patterns for the media object, such as the number of viewings (or playbacks) and/or click throughs of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Butterfield’s determine an interestingness rank for a media object based on an access pattern related to the media object to determine Prices’s overlay images. The motivation for doing so would have been facilitating rankings of items to determine most relevant items to be presented to a user.
Regarding claim 26, Price discloses receive the image (Price, Fig. 7).
Regarding claim 27, Price as modified Lee and Bufferfield with the same motivation from claim 25 discloses an amount of times the user viewed the image (Butterfield, [0039], “the metadata processing logic 118 may factor into the interestingness score access patterns for the media object, such as the number of viewings (or playbacks) and/or click throughs of the media object, and/or the number of users who have viewed (or played back), and/or clicked through the media object or tags related to the media object”).
Regarding claim 31, Price as modified Lee and Butterfield with the same motivation from claim 25 discloses one or more qualities of the image (Butterfield, [0027], “the statistics engine determines the popularity of metadata (e.g., tags) within a grouping of media objects over a predetermined time period… The aggregation engine may determine (and display) a histogram of the tags, and may determine the most frequently assigned tags”).
Regarding claim 49, Price discloses a method of augmenting a real-world camera view on a device (Price, col 17. 7-9, “FIG. 7 illustrates an example process 700 for implementing the techniques 
directing a camera of the device towards a real-world place to create a real-world camera view (Price, col 8, 10-11, “Thus, cameras 210 are head-mounted cameras that capture images of the user's current field of view”. Fig. 6 illustrates various landmarks); determining an identity of the real-world place (Price, col 3, 13-18, “when the user is in a store, another application may obtain and display a price of an item when the user looks at a bar code on the item; when the user is sightseeing, yet another application may identify popular landmarks and provide information about the landmarks as an overlay when the user is looking at the landmarks”).
The remaining limitations recite in claim 49 are similar in scope to the functions recited in claim 25 and therefore are rejected under the same rationale.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 25, in further view of Apparao et al. (US 2005/0028104).
Regarding claim 28, Price teaches the image; Price as modified by Lee, and Butterfield does not expressly disclose “an amount of time spent by the user viewing the image”;
Apparao et al. (hereinafter Apparao) discloses “an amount of time spent by the user viewing” (Apparao, [0044], “the total number of visits, the duration of each visit, and the amount of time since the most recent visit to each Web site”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Apparao's managing digital assets based on a user's pattern of interaction with the digital assets to display Price's augmented reality information. The 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 25, in further view of Calman et al. (US 2012/0229647).
Regarding claim 29, Price as modified by Lee and Butterfield does not expressly disclose “one or more environmental conditions”;
Calman et al. (hereinafter Calman) discloses “one or more environmental conditions” (Calman, [0081], “For instance, the object recognition application 325 may utilize the user's location, time of day, season, weather, speed of location changes”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the concept of Calman’s object recognition may utilize time of day, season or weather to obtain Price’s corresponding image. The motivation for doing so would have been providing ability to perform object recognition based on various parameters.
Regarding claim 30, Price as modified by Lee, Butterfield and Calman with the same motivation from claim 29 discloses one or more of the following: lighting, weather, time of day and season (Calman, [0081], “For instance, the object recognition application 325 may utilize the user's location, time of day, season, weather, speed of location changes”).

Claims 34-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175).
Regarding claim 34, Price discloses a method directed to augmenting reality via a device (Price, col 1, 46-48, “This disclosure describes an architecture and techniques for providing augmented reality to one or more users in a real-world environment”), the method comprising:
Price as modified by Lee and Butterfield does not expressly disclose “determine, directions or navigations instructions for a route to be navigated”;
Tengler et al. (hereinafter Tengler) discloses “determining, in the device, directions or navigations instructions for a route to be navigated” (Tengler, Fig. 5, Step S5, server sends travel route and point of interest data to vehicle).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate Tengler’s determine the point of interest data associated with the travel route in the augmented reality system, as taught by Price as modified by Lee and Butterfield. The motivation for doing so would have been allowing satellite images of point of interests that exist along a travel route are selectively displayed in response to user's inputs.
The remaining limitations are similar in scope to the function recited in claim 25 and therefore are rejected under the same rationale.
Regarding claim 35-37, claims 35-37 recite functions that are similar in scope to the method functions in claims 26-28 and therefore are rejected under the same rationale.
Regarding claim 40, claim 40 recites function that is similar in scope to the function recited in claim 31 and therefore is rejected under the same rationale.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 34, in further view of Calman et al. (US 2012/0229647).
Regarding claims 38 and 39, claims 38 and 39 recite functions that are similar in scope to the functions recited in claims 29 and 30 and therefore are rejected under the same rationale.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 25, in further view of Aziz et al. (US 2014/0002643).
Regarding claim 43, Price as modified by Lee and Butterfield does not expressly disclose “the familiarity score is above a threshold”;
Aziz et al. (hereinafter Aziz) discloses “a score is above a threshold” (Aziz, [0016], “determine an amount of time spent capturing an image of an object and determine whether the amount of time exceeds a predetermined threshold”).
Aziz discloses “overlaying the real-world place in the real-world camera view with an image if the score is determined to be greater than the threshold” (Aziz, [0016], “In response to determining that the threshold is met, an augmented reality image may be presented on a display of the mobile computing device.  For example, an advertisement image, text, discount information, product nutrition information, and/or the like may be presented on the display”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of Aziz’s determining that the threshold is met, an augmented reality image may be presented on a display in the augmented reality system, as taught by Price as modified by Lee, and Butterfield, as it could be used to achieve the predictable result of determining, in the device, whether the familiarity score is above a threshold, and replacing the real-world place in the real-world camera view with the image if the familiarity score is determined to be greater than the threshold. The motivation for doing so would have been presenting an augmented reality image on a display in response to determining that the user attention criterion is met.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 34, in further view of Aziz et al. (US 2014/0002643).
Regarding claim 44, claim 44 recites function that is similar in scope to the function recited in claim 43 and therefore is rejected under the same rationale.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 25, in further view of Li et al. (US 2003/0187844).
Regarding claim 45, though Price as modified by Lee and Butterfield teaches determine the familiarity score based on the amount of user interaction with the image and an amount of instances the user interacted with media associated with the image; Price as modified by Lee, and Butterfield does not expressly disclose “assigning a weight”;
Li et al. (hereinafter Li) discloses “assigning a weight” (Li, [0042], “the final ranking score for each retrieved image 222 image is the weighted sum of the feature similarity measure (i.e., with respect to the search query) and semantic support for the image”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the concept of Li’s weight value to calculate Price as modified by Lee and Butterfield the familiarity score. The motivation for doing so would have been providing ability to assign certain values to numbers that reflect their significance or importance.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 34, in further view of Li et al. (US 2003/0187844).
Regarding claim 46, claim 46 recites function that is similar in scope to the function recited in claim 45 and therefore is rejected under the same rationale.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 25, in further view of Filip et al. (US 2015/0153933).
Regarding claim 47, though Price teaches overlay image over at least a part of the real-world place in the real-world view; Price as modified by Lee, and Butterfield with the same motivation from claim 25 discloses second and third images each having a familiarity score (Butterfield, [0037], “The interestingness score may be computed for any media object for any grouping… from within a set of that user's media objects containing the media object being scored, for example”); Price as modified by Lee, Butterfield does not expressly disclose “based on a ranking of each of the second and third images familiarity score”;
Filip et al. (hereinafter Filip) discloses “display images based on a ranking of each of the image” (Filip, [0029], “Ranked images may be presented to a user in many different formats”. In addition, in paragraph [0054], “the highest ranked image is presented in a main display panel. Additional ranked images are presented as thumbnail images in a preview panel”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Filip’s ranked images are provided for display in the interface, in accordance with the ranking to display Price as modified by Lee and Butterfield’s augmented reality information, as it could be used to achieve the predictable result of overlay second .

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 34, in further view of Filip et al. (US 2015/0153933).
Regarding claim 48, claim 48 recites function that is similar in scope to the function recited in claim 47 and therefore is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/KYLE ZHAI/
Primary Examiner, Art Unit 2612